Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE. THIS NOTE HAS BEEN SOLD IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

KULR TECHNOLOGY GROUP, INC.

 

Note

 

No. KULR-2

Original Principal Amount: $2,500,000 

    Issuance Date:  July 20, 2020  

 

FOR VALUE RECEIVED, KULR Technology Group, Inc., a corporation organized and
existing under the laws of the State of Delaware (the “Company”), hereby
promises to pay to the order of YAII PN, Ltd. or its registered assigns (the
“Holder”) (i) the outstanding portion of the amount set out above as the
Original Principal Amount (as reduced pursuant to the terms hereof pursuant to
scheduled payment, redemption or otherwise, the “Principal”) when due, whether a
regularly scheduled principal payment or upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and (ii) to pay interest (“Interest”) on any outstanding
Principal at the applicable Interest (as set forth below) from the Issuance Date
written above (the “Issuance Date”) until the same is paid, whether a regularly
scheduled interest payment or upon the Maturity Date or acceleration, redemption
or otherwise (in each case in accordance with the terms hereof).

 

This Note (this “Note”) is being issued pursuant to that certain Note Purchase
Agreement dated as of July 20, 2020 (the “Note Purchase Agreement”) between the
Company and the Holder.

 

Certain capitalized terms used herein but otherwise not defined herein are
defined in Section 17 or in the Note Purchase Agreement.

 

(1)               GENERAL TERMS

 

(a)               Advance of Original Principal Amount. In consideration for the
issuance of this Note on the Issuance Date by the Company, the Holder shall
advance and make available to the Company on the Issuance Date the Original
Principal Amount minus the fees contained in Section 9 (a) of the Note Purchase
Agreement, by wire transfer of immediately available funds to the account
indicated by the Company on Schedule I attached hereto.

 



 

 

 

(b)               Maturity Date. The term of this Note shall expire July 20,
2021 (the “Maturity Date”). On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all then outstanding Principal.

 

(c)               Payments. On each of the Installment Dates, the Company shall
pay to the Holder an amount equal to the relevant Installment Amount due on such
Installment Date as listed on Schedule II hereto. Provided however upon the
mutual consent of the Parties such Installment Amounts may be increased.
Installment Amounts under this Note must be paid by wire transfer of immediately
available funds to the account listed on Schedule I hereto (or to any other
account specified by the Holder to the Company on or before the applicable
Installment Date by notice given in accordance with Section 7 hereof).

 

(d)               Interest. No Interest shall accrue on the outstanding
Principal balance hereof.

 

(2)               PREPAYMENT PREMIUM. The Company at its option shall have the
right to prepay in cash (a “Prepayment”), in part or in whole, any Installment
Amount prior to such Installment Date or the outstanding Principal Amount under
this Note prior to the Maturity Date. The Company shall pay an amount equal to
the amount being prepaid plus a Prepayment premium equal to 10% of the
Installment Amount or outstanding Principal Amount being prepaid (“Prepayment
Premium”). In order to make a Prepayment pursuant to this Section, the Company
shall provide 3 business days advanced written notice prior to such Installment
or Maturity Date to the Holder of its intention to make a Prepayment (the
“Prepayment Notice”) setting forth the amount it desires to prepay plus the
applicable Prepayment Premium (the “Prepayment Amount”). On the 4th Business Day
after the Prepayment Notice, the Company shall deliver to the Holder via wire
transfer of immediately available funds the Prepayment Amount with respect to
the amount be prepaid by wire transfer of immediately available funds to the
account listed on Schedule I hereto (or to any other account specified by the
Holder to the Company by notice given in accordance with Section 7 hereof).

 

(3)               DECREASE OF INSTALLMENT AMOUNTS. The Company shall have the
right to decrease an Installment Amount by up to 50% provided however such
decreased amount shall be added to the final Installment Amount due on the
Maturity Date. Provided however the Company shall not have the ability to
exercise such decrease of an Installment Amount more than 2 times during the
term of this Note. In order to decrease an Installment Amount pursuant to this
Section, the Company shall first provide 3 business days advance written notice
prior to an Installment Date to the Holder of its intention to decrease an
Installment Amount (the “Decrease Notice”) setting forth the amount it desires
to decrease and such amount that is being added to the Installment Amount due on
the Maturity Date (the “Decrease Amount”).

 

(4)               REPRESENTATIONS AND WARRANTIES. The Company hereby represents
and warrants to the Investor that the following are true and correct as of the
date hereof:

 



 2 

 

 

(a)   The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Note and any related agreements, in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
this Note and any related agreements by the Company and the consummation by it
of the transactions contemplated hereby and thereby, have been duly authorized
by the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or its shareholders, (iii) this
Note has been duly executed and delivered by the Company, (iv) this Note
(assuming the execution and delivery thereof and acceptance by the Investor and
the occurrence of the Issuance Date), constitutes the valid and binding
obligations of the Company enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

(b)   The execution, delivery and performance by the Company of its obligations
under this Note will not (i) result in a violation of the Company’s Certificate
of Incorporation or (ii) conflict with or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Primary Market on
which the Common Stock is quoted) applicable to the Company or any of its
subsidiaries or by which any material property or asset of the Company is bound
or affected and which would cause a Material Adverse Effect.

 

(5)               EVENTS OF DEFAULT.

 

(a)               An “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body) shall have occurred and be continuing:

 

(i)              the Company’s failure to pay to the Holder any Installment
Amount or Principal Amount when and as due and payable under this Note, and such
failure continues for five (5) days following the date upon which such payment
was due;

 

(ii)           the Company shall commence, or there shall be commenced against
the Company under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company, or there shall be
commenced against the Company, any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company, which remains un-stayed or un-dismissed for a
period of 61 days; or the Company is adjudicated insolvent or bankrupt pursuant
to a final, non-appealable order; or any order of relief or other order
approving any such case or proceeding is entered; or the Company suffers any
appointment of any custodian, private or court appointed receiver or the like
for it or any substantial part of its property which continues un-discharged or
un-stayed for a period of 61 days; or the Company makes a general assignment for
the benefit of creditors; or the Company shall admit in writing that it is
unable to pay its debts generally as they become due; or the Company shall call
a meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts.

 



 3 

 

 

(iii)         the Common Stock of the Company ceases to be quoted or listed for
trading on the Principal Market and shall not again be quoted or listed for
trading on any Principal Market within fifteen Trading Days of such delisting;

 

(iv)          the Company is a party to any agreement memorializing (1) the
consummation of any transaction or event (whether by means of a share exchange
or tender offer applicable to its shares of common stock par value $0.0001 (the
“Common Stock”), a liquidation, consolidation, recapitalization,
reclassification, combination or merger of the Company or a sale, lease or other
transfer of all or substantially all of the consolidated assets of the Company)
or a series of related transactions or events pursuant to which all of the
outstanding Common Stock are exchanged for, converted into or constitute solely
the right to receive, cash, securities or other property, (2) a consolidation or
merger in which the Company is not the surviving corporation, or (3) a sale,
assignment, transfer, conveyance or other disposal of all or substantially all
of the properties or assets of the Company to another person or entity (each of
(1), (2) and (3) a “Change in Control”) unless in connection with such Change in
Control, all Principal and accrued and unpaid Interest due under this Note will
be paid in full or the Holder consents to such Change in Control;

 

(v)            the Company shall fail to observe or perform any other material
covenant, agreement or warranty contained in, or otherwise commit any material
breach or default of any provision of this Note or the Note Purchase Agreement.

 

(vi)          The Company shall fail to observe or perform any material
covenant, agreement or warrant contained in, or otherwise commit any material
breach or default of any provision of the Standby Equity Distribution Agreement
dated February 27, 2020 between the Company and the Holders (the “SEDA”) which
is not cured within the time prescribed in the SEDA, as applicable, or if not so
prescribed, within thirty days after notice to the Company by the Holder of such
material failure, breach or default;

 

(vii)       The Company shall terminate the SEDA; or

 

(viii)     an event of default by the Company under any other material
obligation, instrument, note or agreement for borrowed money occurring after the
Issuance Date of this Note and continuing beyond any applicable notice and/or
grace period, and as a result of which the obligations of the Company, under
such material obligation, instrument, note or agreement have been accelerated..

 

(6)               REMEDY UPON DEFAULT. During the time that any portion of this
Note is outstanding, if any Event of Default has occurred, the Holder, by notice
in writing to the Company, may at any time and from time to time declare the
full unpaid Principal of this Note or any portion thereof, to be due and payable
immediately without necessity of further action (the “Accelerated Amount”).

 



 4 

 

 

(7)               REISSUANCE OF THIS NOTE. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
an indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal which Note (i) shall be of like tenor with this Note, (ii)
shall represent, as indicated on the face of such new Note, the Principal
remaining outstanding (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest from the Issuance Date.

 

(8)   NOTICES. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered upon: (i) receipt, when delivered
personally, (ii) 1 Business Day after deposit with an overnight courier service
with next day delivery specified, in each case, properly addressed to the party
to receive the same, or (iii) receipt, when sent by electronic mail (provided
that the electronic mail transmission is not returned in error or the sender is
not otherwise notified of any error in transmission. The addresses and email
addresses for such communications shall be:

 

 

If to the Company, to:



KULR Technology Group, Inc.

  1999 S. Bascom Avenue – Suite 700   Campbell, CA 95008  
Attention:      Michael Mo, CEO   Telephone:    (408)663-5247  
Email:  michael.mo@kulrtechnology.com    



With a copy to:



Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Attention: Jay Yamamoto, Esq.

Telephone: (646) 810-0604

Email: jyamamoto@srf.law

 

If to the Holder: YAII PN, Ltd.   1012 Springfield Ave   Mountainside, New
Jersey 07092   Attention: Mark Angelo  

Telephone: (201) 985-8300

Email: mangelo@yorkvilleadvisors.com

    With a copy to: David Gonzalez, Esq.   1012 Springfield Ave   Mountainside,
New Jersey 07092   Telephone: (201) 985-8300   Email:
dgonzalez@yorkvilleadvisors.com    

 



 5 

 

 

or at such other address and/or electronic email address and/or to the attention
of such other person as the recipient party has specified by written notice
given to each other party 3 Business Days prior to the effectiveness of such
change. Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s computer containing the time, date,
recipient’s electronic mail address and the text of such electronic mail or
(iii) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by electronic mail or receipt
from a nationally recognized overnight delivery service in accordance with
clause (i), (ii) or (iii) above, respectively.

 

(9)               No provision of this Note shall alter or impair the
obligations of the Company, which are absolute and unconditional, to pay the
Principal on, this Note at the time, place, and rate, and in the currency,
herein prescribed. This Note is a direct obligation of the Company. As long as
this Note is outstanding, the Company shall not , without the consent of the
Holder, (i) amend its articles of Association or Memorandum of Association so as
to adversely affect any rights of the Holder under this Note; or (ii) enter into
any agreement with respect to any of the foregoing.

 

(10)           This Note shall not entitle the Holder to any of the rights of a
shareholder of the Company, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of shareholders or any other proceedings of the Company.

 

(11)           This Note shall be governed by and interpreted in accordance with
the laws of the State of New Jersey, without regard to the principles of
conflict of laws. Each of the parties consents to the jurisdiction of the of the
Superior Court of the State of New Jersey, sitting in Union County, New Jersey
and the United States District Court for the District of New Jersey, sitting in
Newark, New Jersey, in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non conveniens to the bringing of any such
proceeding in such jurisdictions.

 

(12)           If an Event of Default has occurred, then the Company shall
reimburse the Holder promptly for all out-of-pocket fees, costs and expenses,
including, without limitation, reasonable attorneys’ fees and expenses incurred
by the Holder in any action for the collecting of any sums which become due and
payable to the Holder in accordance with the terms of this Note.

 

(13)           Any waiver by the Holder of a breach of any provision of this
Note shall not operate as or be construed to be a waiver of any other breach of
such provision or of any breach of any other provision of this Note. The failure
of the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 



 6 

 

 

(14)           If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
Principal of or interest on this Note as contemplated herein, wherever enacted,
now or at any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law had been enacted.

 

(15)           Whenever any payment or other obligation hereunder shall be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

 

(16)           Assignment of this Note by the Company shall be prohibited
without the prior written consent of the Holder. Prior to the Maturity Date, the
Holder shall not sell, transfer, negotiate or otherwise make any disposition of
this Note or any portion thereof without the prior written consent of the
Company.

 

(17)           THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES’
ACCEPTANCE OF THIS AGREEMENT.

 

(18)           CERTAIN DEFINITIONS For purposes of this Note, the following
terms shall have the following meanings:

 

(a)               “Business Day” means any day except Saturday, Sunday and any
day which shall be a federal legal holiday in the United States or a day on
which banking institutions are authorized or required by law or other government
action to close.

 

(b)               “Installment Amount” means the principal and interest payment
due on an Installment Date as set forth on Schedule II hereto.

 

(c)               “Installment Date” means each date on which Installment
Amounts are due to be paid in accordance with Schedule II hereto.

 

 

[Signature Page Follows]

 

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first set forth above.

 

 

  COMPANY:   KULR TECHNOLOGY GROUP, INC.

 

  By:  



 

Name: Michael Mo

Title: Chief Executive Officer and Chairman

 

 

  

 

 

 

Schedule I

 

 

(Company’s Account Information)

 

Account Name: KULR Technology Group, Inc

Account Number: 3251 3777 1835

Bank Name: Bank of America

Bank ABA Routing Number: 121000358

Bank Address: 222 Broadway New York, NY 10038 

Company Address: 1999 S. Bascom Ave. Suite 700. Campbell, CA. 95008

 

(Holder’s Account Information)

 

*Account Currency: USD

 

Intermediary Bank: The Bank of New York Mellon     One Wall Street       New
York, NY10286


Routing # 021 000 018

Swift Code: IRVTUS3N

Account # 890 1050 210

Beneficiary Bank: DMS Bank and Trust Ltd.   20 Genesis Close   Grand Cayman
KY1-1104

Swift Code: CAYIKYKY

 

Beneficiary Account Name: YA II PN, Ltd     1012 Springfield Avenue   
Mountainside, NJ 07092

 

Beneficiary Account # 01680100

 

 

 

 

Schedule II

Repayment Schedule

 

 

August 1, 2020 $250,000 September 1, 2020 $250,000 October 1, 2020 $250,000
November 1, 2020 $250,000 December 1, 2020 $250,000 January 1, 2021 $250,000
February 1, 2020 $250,000 March 1, 2020 $250,000 April 1, 2020 $250,000 May 1,
2020 $250,000

 

 

 

 

 

